Dissenting Opinion by
Mr. Justice Frazer:
A question is raised in this proceeding as to the right of the State to tax that part of decedent’s property paid to the United States government in the form of an estate tax. There can be no doubt as to the meaning of the Act *268of 1919. The legislature plainly intended, by section 2, to prevent the deduction of such tax before assessing the state transfer tax. The statute was passed to overcome the decisions of this court in Otto’s Est., 257 Pa. 155, and Knight’s Est., 261 Pa. 537, wherein we held that, in computing the net value of the estate, taxes due the federal government and foreign states should be deducted. The Act of 1919, on the point here involved, was construed by this court in Kirkpatrick’s Est., 275 Pa. 271. The writer dissented from the conclusion reached in that case by the majority of the court, but filed no opinion setting out his reasons for such dissent. In view of the presentation of the same question in this proceeding, and of the further fact that this case will probably be taken before the Supreme Court of the United States, it seems proper that reasons for such dissent be briefly stated.
The power of the United States to tax is limited only by the extent of the necessity for raising money to meet the various needs of government. “That the power to tax involves the power to destroy; that the power to destroy may defeat and render useless the power to create; that there is a plain repugnance in conferring on one government a power to control the constitutional measures of another, which other, with respect to those very measures, is declared to be supreme over that which exerts the control, are propositions not to be denied”: McCullough v. Maryland, 17 U. S. 315, 129. The opinion in which this language was used firmly established the principle that a state is without power to tax an instrumentality of the federal government, — a principle which has been constantly followed and applied in the century elapsing since the decision there rendered. The general rule is, therefore, that states are without authority, by taxation or otherwise, to in any manner control or interfere with the operations of the federal government, or the instrumentalities by which that government is carried on. The latter is supreme within its sphere of action, and, where there is inconsistency or conflict, the state laws *269and regulations must yield for the benefit of the whole. If the State of Pennsylvania is permitted to tax property appropriated by the federal government, under its taxing power, this, in effect, permits the State to collect revenue from property set aside for the use of the United States. If we concede the state tax is on the right to transmit the property and not on the property itself, still the total estate has been depleted by the amount of the federal tax and it is only the balance, thus remaining, decedent has a right to transfer and if the total estate is taken as the basis of the state tax, the effect is 'to give the State a revenue derived from a fund set aside for the benefit of the United States. The federal tax is an estate tax payable out of the estate of decedent and is imposed, regardless of the will of the decedent, on the gross estate, after deducting designated items: Knight’s Est., supra. The right of the United States to first collect its tax seems to be conceded and if the right of the United States to tax includes the right to tax to any amount, or to take the whole where necessary, the result of holding that the federal tax should not be deducted before computing the state tax might be to impose a combined state and federal tax exceeding the value of the property. Let us suppose, for example, that the federal tax is sixty per cent of the estate and the state tax an equal amount. The result would be that the estate would owe in taxes twenty per cent more than its value, regardless of what that might be. While it may be argued that this situation would not be likely to arise, and indeed presents a very remote possibility, yet it shows the logical result of permitting two or more sovereign powers to levy a tax on the whole of a decedent’s estate. The fact that the right of succession is a state right and not within the control of the federal government does not give to the State the power to take away from the federal government the subject-matter of the tax, as was suggested in the opinion of the majority of this court in Kirkpatrick’s Est., supra, inasmuch as, under the federal law, the tax is on the estate *270as a whole and not on the transfer to the beneficiary and the justification for the tax is the ending of the estate by death rather than the beginning of a new estate by succession: Knowlton v. Moore, 178 U. S. 41.
The majority opinion holds exempt the land given to the City of Pittsburgh as a public park but imposes a tax of five per cent on the fund of $2,000,000 given for the purpose of taking care of the property. It is conceded the sum so given is not in excess of the amount necessary to properly improve and maintain the park and that, in absence of such gift, the city would be obliged to tax its citizens to provide for such maintenance. It is true the Act of 1919 refers in its exemptions only to “estates in any buildings, ground, books, curios, pictures, statuary or other works of art,” given for public purposes, and does not specifically mention funds left for maintenance of such objects. Any distinction between the gift of land for a park and the gift of a sum of money for its maintenance or for the purchase of property to be used as a park is but an arbitrary one and not based on a real difference in the purposes or objects of the gift. Granting the power of the legislature to make an arbitrary distinction if it sees fit to do so, the question is whether this has been done in the Act of 1919.
If the statute in question is to be construed strictly, then the majority opinion of the court is undoubtedly right. The argument for such strict construction, however, is based on prior decisions rendered in cases involving, not the question of exemption of public property, but exemption of private property held for charitable or other purposes, bringing it within the laws providing for exemption from taxation. There is a clear distinction in the law applicable to these two classes of cases. Public property is never subject to tax laws and no portion of it can be, without express statutory enactment. Accordingly, no exemption is needed for public property held as such: Poor Directors v. School Directors, 42 Pa. 21; Pittsburgh v. Sterrett Sub-District School, 204 Pa. 635, *271641. Exemption is the rule and taxation the exception. In considering legislation of the character here in question it is always to be presumed that general language is used with reference to taxable subjects, and the property of municipalities does not fall within the ordinary designation of taxable subjects: County of Erie v. City of Erie, 113 Pa. 360. To levy a tax on such property would merely mean the assessment of new taxes to meet the liability which the city had imposed upon itself, and no benefit would accrue. On the contrary, an additional liability would result, measured by the expenses of imposing and collecting the tax. Hence, it is unreasonable to conclude that a law, however general, was intended to reach property held by-thfe public for public purposes. While such property may be taxed if the legislature sees fit to so provide, the intention must be clearly expressed or necessarily implied. On the other hand, as to private property, even though held for private charities and therefore exempt as such, a different rule applies. In such case liability to taxation is the rule and the person claiming exemption must point to an express statute granting relief from the burden. An illustration of this is found in Robb v. Phila., 25 Pa. Superior Ct. 343, which followed the general principles established many years ago by this court. In the course of the opinion in the case just cited, it was said (page 346) : “There is this distinction for the purpose of taxation between property owned by a church and that owned by a municipality and devoted exclusively to public purposes. The church must show ground on which its property is exempt. The public property of a municipality cannot be taxed unless there is the clearly manifest legislative intention that it shall be subject to the imposition. Property belonging to the State and its municipalities, and which is held for governmental purposes, is presumed to be exempt, and is not included in any designation of property to be taxed however sweeping, unless the statute authorizing the tax expressly provides.” Citing *272Pittsburgh v. Sterrett Sub-District School, supra, wherein appears an elaborate review of the authorities of our own and sister states.
It is also to be noted, as having an important bearing on this question, that the settled policy of the State is to exempt from taxation “institutions of purely public charities,” and that they “may be exempt by necessary implication of law”: Mattern v. Canevin, 213 Pa. 588, 589-90, construing article IX, section 1, Constitution of Pennsylvania.
Applying the foregoing principles to the present case, it seems a narrow construction of the act in question to exempt existing physical things devised for public purposes, such as buildings, ground, books, curios, works of art, etc., and to refuse to exempt a monetary gift made either for the - purpose of purchasing such objects or maintaining those already in existence. The purpose and spirit of the law applies to the money equally with the objects enumerated. Bearing in mind the principles above stated, showing the policy of our law, it seems to the writer of this opinion that the Act of 1919 should be construed to include money left by will to maintain the charitable objects there exempt.
Entertaining these views on the questions briefly stated above, the writer enters his dissent from the opinion of the majority.